DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the application filed on 30 April 2020.
Claims 1-48 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 1 recites “a compensation management method, executed on a computing device” in the preamble. However, the body of the claim is silent to where the computer execution takes place. Therefore, it is unclear where the computer implementation takes place.
Dependent claims 2-16 are similarly rejected for failing to cure the deficiencies of claim 1.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-48  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, computer program product and system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of 
Claims 1, 17 and 33 recite in part, calculating up-to-date compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan…
As drafted, the limitations are a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind. but for the “computing device,” “computer program product” and “processor” language, the claims encompass a user simply looking up a compensation plan and performance information for an employee and calculating up-to-date compensation information employee based on the performance information and the compensation plan in his/her mind or by pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, claims 1, 17 and 33 recite as a whole a method of organizing human activity because the claims recite a method that calculates an up-to compensation information for a performance-based employee and provides the up-to date compensation information to the performance-based employee. This is a fundamental economic practice of determining compensations for employees. The mere nominal recitation of a generic computing device, computer program product and processor does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. 
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements including obtaining performance information for at least one performance-based employee; identifying a compensation plan for the performance-based employee of a business entity and providing the up-to-date compensation information to the at least one performance-based employee. The “obtaining,” “identifying” and “providing” steps are recited at a high level of generality and amount to mere data gathering and output, which is a form of insignificant extra-solution activity. The computing components that performs the steps are also recited at a high level of generality. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (the computing device, computer program product and processor). As such the computing components are used as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Similar to claiming the improved speed or efficiency inherent with applying the abstract idea on a computer, in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) & a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), the current invention use a processor in order to improve the speed at which up-to date compensation information is calculated and provided. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer components. The same analysis applies here in 2B and does not provide an inventive concept. For the obtaining, identifying and providing steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the computing device, computer program product and processor are anything other than a generic, off-the-shelf computer components. The court decisions in TLI Communications, Symantec, Versata, and  OIP Techs., Inc. (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network and presenting information is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Considered as an ordered combination, the additional elements of the claim does not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claim is ineligible as the claim does not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 2-16, 18-32 and 34-48 do not add “significantly more” to the abstract idea. For example, claims 2-7, 9, 14, 15, 17 and 20-25 simply further describe the abstract concept in the independent by further defining the business entity, the performance-based employee, sales performance information, and how the up-to performance information is provided to the employee. The additional limitations of the dependent claims do not include additional elements that integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 17 and 33.




Claims 17-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 17-32 are drawn to a computer program product residing on a computer readable medium. The specification fails to specifically define the claimed computer readable medium, however given the broadest reasonable interpretation consistent with the specification, the claimed computer readable medium can be interpreted as transitory media (this is considered to be equivalent to a signal), as per.
A “signal” embodying functional descriptive material is neither a process or a product (i.e. a tangible “thing”) and therefore does not fall within one of the four statutory classes of §101. Rather, “signal” is a form of energy, in the absence of any physical structure or tangible material.
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory.
Examiner suggests amending the claim from “computer readable medium” to non-transitory computer readable medium.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13, 15, 17-19, 29, 31, 33-35, 45 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merg et al (US 2017/0286888 A1).
Claims 1, 17 and 33: Merg discloses a compensation management method, executed on a computing device, a computer program product residing on a computer readable medium having a  plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations and a computing system including a processor and memory configured to perform operations comprising (See : 
obtaining performance information for at least one performance-based employee (see at least P[0057]: receive input signals of technician performance) ; identifying a compensation plan for the performance-based employee of a business entity (see P[0112]: base pay); 
calculating up-to-date compensation information for the performance- based employee based, at least in part, upon the performance information and the compensation plan (see P[0112-0113]: In particular, an effective pay rate may be calculated as a base pay rate that is adjusted based on the current pace of performance relative to the expected pace of performance. Such adjustment may involve multiplying the base pay rate by a multiplier determined based on the current rate of performance relative to the expected rate of performance); and 
providing the up-to-date compensation information to the at least one performance-based employee (see Fig. 8A, Fig. 8B: displays the compensation to be paid to technician. P[0113]: Accordingly, the technician may be on pace to complete the procedure by the target completion time. Assuming the job has a base pay rate of 50 dollars per hour, the effective pay rate 810 may also be reported as 50 dollars per hour. If the technician were behind schedule, the effective pay rate may be displayed as an amount less than 50 dollars per hour)  
Claims 2, 18 and 34: Merg discloses wherein the business entity is a business entity in the automotive space (see P[0019]: Within examples, methods and devices are described for providing a pace indicator during performance of a vehicle service procedure (e.g., for a technician at a repair shop).
Claims 3, 19 and 35: Merg discloses wherein the automotive space includes one or more of: an automotive sales space; an automotive service space (see P[0019]: vehicle service repair shop); an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; an automotive franchisor space; and an automotive parts space.  
Claims 13, 29 and 45: Merg discloses wherein providing the up-to- date compensation information to the at least one performance-based employee includes: proactively providing the up-to-date compensation information to the at least one performance-based employee (see P[0113-0114]).  
Claims 15, 31 and 47: Merg discloses wherein the up-to-date compensation information includes compensation information that is current at the time that the up-to-date compensation information is provided to the at least one performance- based employee (see P[0113-0114]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-12, 16, 20-28, 32, 36-44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Merg in view of Gozdeck et al (US 2001/0049622 A1).
Claims 4, 5, 20, 21, 36 and 37: Merg discloses the claimed invention as applied to claims 1, 17 and 33 above. Merg does not expressly disclose the following limitations but Gozdeck in the same field of endeavor teaches wherein the at least one performance-based employee is at least one performance-based seller of product; wherein the at least one performance-based employee is at least one performance-based seller of services (see P[0019]: sales agents of products and/or services).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the performance-based compensation computations and display for technicians of Merg, performance-based employee is at least one performance-based seller of product as taught by Gozdeck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 6, 22 and 38: Merg discloses the claimed invention as applied to claims 1, 17 and 33 above. Merg does not expressly disclose the following limitations but Gozdeck in the same field of endeavor teaches wherein the performance information includes sales performance information (See P[0018]: sales data).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the performance-based compensation computations and display for technicians of Merg, performance information includes sales performance information as taught by Gozdeck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 7, 23 and 39: The combination of Merg and Gozdeck discloses the claimed invention as applied to claims 6, 22 and 39. Gozdeck further teaches wherein the sales performance information is obtained from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a dealership management platform (see P[0018]: The compensation report 122 is preferably reported to the sales agent in real time; that is, immediately and using the most up-to-date compensation plans and sales information available to the database).  
Claims 8, 24, and 40: Merg discloses the claimed invention as applied to claims 1, 17 and 33 above. Merg does not expressly disclose the following limitations but Gozdeck in the same field of endeavor teaches wherein the performance information includes supplemental performance information (see P[0021]: the calculated compensation amount or amounts are hyperlinked, to allow the sales agent to "drill down" to the constituent past (closed) sales and/or constituent future sales opportunities thereof. That is, upon "clicking" with a mouse or other pointing device on the reported compensation amount(s), the sales agent may bring up a representation on his or her browser of the constituent sales opportunities and /or past sales that contributed to the calculated compensation amount shown in the compensation report).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the performance-based compensation computations and display for technicians of Merg, supplemental performance information as taught by Gozdeck because it would provide sales agents with real time estimates of their sales-based compensation (Gozdeck, P[0006]).
Claims 9, 25 and 41: The combination of Merg and Gozdeck discloses the claimed invention as applied to claims 8, 24, and 40. Gozdeck further teaches wherein the supplemental performance information is obtained from one or more of: a social media platform; an external rating platform; an internal rating platform; an inventory management platform; a human resource management platform; a proprietary data feed; a proprietary data file; a proprietary datastore; manually-entered data; and a business analytics platform (see P[0023]: The historical sales data and the committed opportunities having the selected status may then be retrieved form the database 110, as shown at S9. The retrieved opportunities may then be applied to the compensation plan(s) retrieved in step S3, in the same manner that numerical values are applied to variables of a mathematical formula).
Claims 10, 26 and 42: The combination of Merg and Gozdeck discloses the claimed invention as applied to claims 8, 24, and 40. Gozdeck further teaches wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; a customer feedback indicator; an economic indicator; a team rating indicator; an individual rating indicator (see P[0008]: reported compensation may include an indication of an achievement level of the sales quota(s) by the sales agent); and an organization rating indicator 
Claims 11, 12, 27 and 28, 43 and 44: Merg discloses the claimed invention as applied to claims 1, 17 and 33 above. Merg does not expressly disclose the following limitations but Gozdeck in the same field of endeavor teaches wherein providing the up-to- date compensation information to the at least one performance-based employee includes: reactively providing the up-to-date compensation information to the at least one performance-based employee; wherein reactively providing the up-to-date compensation information to the at least one performance-based employee includes: providing the up-to-date compensation information to the at least one performance-based employee in response to a request (see P[0018]: the sales agents of the deploying company may simply input the relevant sales data into the database 110 and generate a compensation report on demand. P[0019]: the sales agent having requested the compensation report may readily identify where to most profitably direct their sales efforts, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the performance-based compensation computations and display for technicians of Merg, reactively providing the up-to-date compensation information to the at least one performance-based employee as taught by Gozdeck because it would provide sales agents with real time estimates of their sales-based compensation (Gozdeck, P[0006]).
Claims 16, 32 and 48: Merg discloses the claimed invention as applied to claims 1, 17 and 33 above. Merg does not expressly disclose the following limitations but Gozdeck in the same field of endeavor teaches enabling the at least one performance-based employee to provide feedback concerning the up-to-date compensation information (see P[0022]: As shown in step S4, the sales agent may then input any opportunities values in his or her sales pipeline and/or may modify any previously entered opportunity values, depending upon an assigned permission level. The sales agent may also change the status of any of his or her previously inputted opportunities, again depending upon an assigned permission level. For example, the sales agent may upgrade the status of an opportunity from "upside" to "forecasted", if the underlying sale is about to close or if the sales agent has great confidence that the sale will, in fact, be consummated. The sales agent may continue to input opportunities and/or modify previously entered opportunities at will).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the performance-based compensation computations and display for technicians of Merg, enabling the at least one performance-based employee to provide feedback concerning the up-to-date compensation information as taught by Gozdeck because it would provide sales agents with real time estimates of their sales-based compensation (Gozdeck, P[0006]).

Claims 14, 30 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Merg in view of Pavlov (US 2007/0260513 A1).
Claims 14, 30 and 46: Merg discloses the claimed invention as applied to claims 13, 29 and 45 above. Merg does not expressly disclose the following limitations but providing the up-to-date compensation information to the at least one performance-based employee at a predefined interval (see P[0039]: For sales representatives, at least one embodiment provides access to day to day commission earnings against targets and provides a sales representative with the ability to drill down to check transaction details and the logic used to calculate commissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the performance-based compensation computations and display for technicians of Merg, providing sales representatives access to day to day commission earnings as taught by Pavlov because it provides the sales representative “with the ability to drill down to check transaction details and the logic used to calculate commissions” (Pavlov, P[0039]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Muthiki et al (US 2006/0136315 A1) discloses commission calculator for sales rep.
Kelly (US 20030046196 A1) discloses performance-based pay calculations for employees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629